436 So. 2d 1093 (1983)
Lewis HALE, Appellant,
v.
HART PROPERTIES, INC., d/b/a the Castaways, Appellee.
No. 83-279.
District Court of Appeal of Florida, Third District.
September 6, 1983.
Lawrence M. Aglow, West Chester, Pa., for appellant.
Wallace, Engels, Pertnoy & Solowsky and Marlowe J. Blake, Miami, for appellee.
Before SCHWARTZ, C.J., and HENDRY and BARKDULL, JJ.
PER CURIAM.
The plaintiff appeals from an order of dismissal for lack of activity under Fla.R. *1094 Civ.P. 1.420(e). On September 17, 1981, the defendant filed a motion to dismiss the complaint on the ground of improper service. While it was pending, the plaintiff filed a new summons with the sheriff, who properly reserved the defendant on August 13, 1982 and filed the return of service on August 17, 1982. Since the latter event, at the least, constituted appropriate record activity in the cause within one year of the filing of the defendant's motion to dismiss on September 27, 1982, Marschall v. Water-Boggan International, Inc., 401 So. 2d 1157 (Fla. 3d DCA 1981); see De Benitz v. Russel, 430 So. 2d 524 (Fla.3d DCA 1983), the order under review is
Reversed.